Citation Nr: 1002966	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-10 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
70 percent for PTSD, to include entitlement to a total 
disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2009, the Board remanded this case for additional 
evidentiary development.  It has since returned to the Board 
for further appellate action.

In July 2009, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing at the RO.  A transcript of the proceeding is 
associated with the Veteran's claims file.

The issue of entitlement to an initial disability rating in 
excess of 70 percent for PTSD, to include entitlement to 
TDIU, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social 
impairment with deficiencies in most areas.



CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in September 2005 and August 2007.  
Although the August 2007 letter was sent after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of either claim would have 
been different had complete VCAA notice been at an earlier 
time. 

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
Social Security Administration (SSA) and pertinent VA medical 
records have been obtained.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

A 30 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent event).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability. 

The Veteran was granted service connection for PTSD in a 
November 2005 rating decision.  A 30 percent disability 
rating was assigned at this time, effective August 24, 2005.  
The Veteran appealed this decision, contending that the 
severity of his PTSD warranted a higher rating.  This 
disability rating was later increased to 50 percent, also 
effective August 24, 2005, in an April 2007 rating decision.  
This action did not satisfy the Veteran's appeal. 

VA outpatient treatment records track the Veteran's PTSD 
symptomatology and treatment.  In January 2006, it was noted 
that the Veteran suffered from intrusive thoughts and sleep 
impairment.  However, it was noted that the Veteran was 
alert, oriented, and that his thought process was normal with 
no delusions, hallucinations, or memory deficits.  In 
November 2006, the Veteran was assigned a Global Assessment 
of Functioning (GAF) score of 53.  In August 2006, passive 
thoughts of suicide and an angry and depressed mood were 
noted.  There were no gross deficits in judgment noted.  

A March 2007 statement from the Veteran's treating VA 
psychologist at that time noted that the Veteran's PTSD 
symptoms included intrusive thoughts, nightmares, avoidance, 
hyperarousal, depressed mood, suicidal ideas, insomnia, and 
occupational and relationship problems.  He indicated that 
the Veteran remained highly symptomatic and impaired in many 
areas despite treatment.

The Veteran was afforded a VA examination in April 2007 to 
determine the severity of his PTSD.  Upon examination, the 
Veteran reported symptoms of irritability, re-experiencing, 
insomnia, hyperarousal, and avoidance.  He denied suicidal or 
homicidal ideation at that time.  With respect to work, the 
Veteran indicated that he had retired from work in 1999.  A 
mental status examination noted that the Veteran appeared to 
the examination poorly groomed and that he appeared anxious.  
His eye contact with the examiner was good, but there was 
marked psychomotor agitation.  His speech was normal, and he 
denied hallucination or delusions.  Insight and judgment were 
also noted to be intact.  The examiner assigned a GAF score 
of 51.  

SSA records indicate that the Veteran has been receiving 
Social Security benefits with a primary diagnosis of post-
laminectomy syndrome, lumbar degenerative disc disease, 
diabetes mellitus, and hypertension.  Secondary diagnoses of 
PTSD, depression and somatoform disorder was also indicated.

Various statements from the Veteran's sisters and son 
indicate that they have witnessed a variety of the Veteran's 
PTSD symptoms from nightmares, to lack of concentration, to 
bursts of anger, to fear and mistrust of others, to 
flashbacks.  The Veteran's former roommates also wrote 
statements revealing their observations of the Veteran's 
massive mood swings, severe compulsive disorder, rage, 
reclusiveness, and aggressive behavior.  

A July 2009 statement from the Veteran's treating 
psychologist at the VA medical center indicates that the 
Veteran was referred to the Stress Treatment Program for 
assessment of his PTSD.  Thy physician indicated that the 
Veteran displayed symptoms such as re-experiencing through 
intrusive thoughts, nightmares, social isolation, avoidance 
of war-related stimuli, sleeplessness, emotional numbing, 
persistent hyperarousal, irritability, anger, impaired 
concentration, and exaggerated startle response.  As for 
social relationships, he noted that the Veteran had 3 
unsuccessful marriages, was estranged from family members, 
and was socially isolated.  It was also noted that the 
Veteran has been involved in verbal and physical altercations 
with others.  The physician also indicated that the Veteran 
had participated in individual psychotherapy, but that his 
symptoms have not been adequately addressed via outpatient 
treatment.  As a result, he noted, the Veteran was scheduled 
to enter into a residential Stress Treatment Program as soon 
as a bed becomes available.

During the Veteran's July 2009 Travel Board hearing, he 
testified that he is receiving treatment at the VA medical 
center and was currently waiting for a spot to open at a VA 
intensive residential therapy program.  He stated that he 
lived alone, and that he has had three unsuccessful marriages 
and has hurt his family and children.  He noted that he had 
previously lived with roommates, but they had since asked him 
to move out.  He explained that he used to have problems with 
his temper, but now he just bottles his emotions up.  Also, 
he described symptoms of social isolation and indicated that 
he think he suffered from a heart attack due to the stress 
caused by his PTSD.  Moreover, the Veteran indicated that his 
doctors have told him he cannot work due to his PTSD.

After careful consideration, the Board has determined that 
the impairment from the Veteran's PTSD more nearly 
approximates the deficiencies in most areas required for a 70 
percent rating than the reduced reliability and productivity 
contemplated by the assigned rating of 50 percent.  The 
medical evidence of record demonstrates that the Veteran 
experiences severe social impairment with difficulty in 
maintaining most relationships, including with his own 
family, as well as occupational impairment.  Statements from 
family members and others, as well as VA outpatient treatment 
records, also confirm that the Veteran experiences symptoms 
of anger, occasional suicidal ideation, irritability, 
obsessive-compulsive behavior and disturbed sleep and 
nightmares.  Moreover, the Veteran's need for increased 
therapy through a residential PTSD treatment program 
emphasizes the severity of his PTSD symptomatology.

The Board acknowledges that the medical evidence of record 
does not reflect that the Veteran experiences all of the 
symptoms associated with a 70 percent rating.  Specifically, 
the record does not show that he experiences obsessional 
rituals which interfere with routine living, near-continuous 
panic attacks, or impaired impulse control.  However, the 
Court has held that the symptoms enumerated under the 
schedule for rating mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).




ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.


REMAND

During the hearing in July 2008, the Veteran indicated that 
his PTSD had worsened and also indicated that he was going to 
enter a VA residential stress treatment program as soon as a 
bed was available.  He stated at he was receiving all 
treatment at the Bay Pines VA Medical Center.  The July 2009 
statement from the Veteran's VA treating psychologist also 
indicated that the Veteran would be entering the residential 
program.  At the hearing the Veteran also indicated that his 
doctors had told him that he cannot work due to PTSD.  As 
noted above, the SSA records indicated that multiple 
disabilities interfered with employment and a diagnosis of 
PTSD was noted.  The current VA treatment records have not 
been associated with the claims folder and must be obtained.  
In light of the testimony and evidence, the Veteran should be 
afforded a VA examination to determine if PTSD warrants a 100 
percent scheduler evaluation.  

The Veteran's testimony, as well as the July 2009 VA 
statement reasonably raises the issue of entitlement to TDIU.  
See 38 C.F.R. § 3.155; Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Court of Appeals for Veterans Claims 
(Court) in the recent case of Rice v. Shinseki, held that a 
claim for a TDIU, when submitted during the course of an 
appeal of the initial rating assigned, "is part and parcel of 
the determination of the initial rating for that disability."  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Since the 
issue of entitlement to a TDIU has been raised during the 
course of the appeal of the initial rating assigned for the 
service-connected PTSD, the claim for an increased initial 
evaluation also includes the issue of entitlement to a TDIU.  
The RO has not addressed the issue of entitlement to a TDIU.  
Accordingly, the TDIU issue, as well as the matter of 
entitlement to a scheduler 100 percent rating, must be 
remanded for all appropriate development.

Accordingly, the case is REMANDED for the following action:


1.  The RO should obtain copies of all VA 
treatment records of the Veteran from the 
Bay Pines VA Medical Center, including 
all record related to treatment at the 
residential stress treatment program, not 
currently in the claims file.  All 
records obtained should be associated 
with the claims folder.

2.  After completing the above requested 
development, the RO should afford the 
Veteran for a VA psychiatric examination, 
and any other appropriate VA examination, 
to determine the current severity of his 
service-connected PTSD and to determine 
whether the Veteran is unable to secure 
or follow a substantially gainful 
occupation as a result of his service-
connected disabilities.  The examiner(s) 
should be reminded that advanced age may 
not be considered in evaluating total 
disability based on service-connected 
disabilities, per 38 C.F.R. § 4.19.

The RO must also determine whether 
referral to the Under Secretary for 
Benefits or the Director of Compensation 
and Pension Service for consideration of 
whether entitlement to a TDIU on an 
extraschedular basis pursuant to 38 
C.F.R. §§ 3.321(b)(1) and 4.16(b) (2008) 
is warranted.

3.  The RO should then readjudicate the 
remanded claim in light of all pertinent 
evidence and legal authority.  If any 
benefit sought remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case (SSOC), and provide 
the Veteran and his representative, if 
any, the requisite time period to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


